DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-6 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/19/2022, as they relate to the new prior art applied, have been fully considered but they are not persuasive. The Applicant argues that Pirrung teaches an encapsulated 2,4-bis(octylthiomethyl)-6-methylphenol and that the encapsulation is what results in improved properties. Additionally, the Applicant argues that this encapsulated antioxidant is in the form of an aqueous emulsion and it would not have been obvious to add to Manabu’s high solid clear coating composition. 
First, the Examiner notes that the claims only require the presence of 2,4-bis(octylthiomethyl)-6-methylphenol and/or 2,4-bis(dodecylthiomethyl)-6-methylphenol. The claims do not require these compounds to be either present alone or unencapsulated. Therefore, encapsulated versions of these compounds will include these compounds and meet the limitations of the claim. Additionally, the Examiner notes that Pirrung’s encapsulated antioxidants include 2,4-bis(octylthiomethyl)-6-methylphenol (formula 122, page 21). More importantly, Pirrung teaches that these encapsulated compounds can be dried to powder form (Pirrung at claim 8) and can be incorporated into powder coating compositions (Pirrung at claim 11). Thus, Applicant’s arguments that it would not have been obvious to include an aqueous emulsion in Manabu’s composition are moot as Pirrung’s encapsulated antioxidant can be provided in the form of a powder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabu et al. (EP 0789064) in view of Pirrung et al. (WO 2011/012631).

	Regarding claims 1 and 2, Manabu teaches a composition (abstract) for use as a clearcoat (middle of page 13) for automobiles (Field of Invention, page 2) that comprises: a polycarboxylic acid polymer (which is a carboxy-containing polymer, see abstract and page 3, lines 34-44); a polyepoxide (abstract) which is an epoxy-containing acrylic resin (abstract and page 5, lines 35-43); and 0.1-10 wt% of an antioxidant based on the solids content of the composition (abstract), where the antioxidant can be bis-(2-methyl-4-(3-n-alkyl thiopropionyloxy)-5-t-butyl phenyl) sulfide (page 7, line 51, note this is a compound which includes both a phenyl group and a sulfide bond). Manabu fails to teach the antioxidant being 2,4-bis(octylthiomethyl)-6-methylphenol. 
However, Pirrung teaches incorporating the antioxidant, 2,4-bis(octylthiomethyl)-6-methylphenol (formula 122, page 21), into a clear coat composition (page 41) potentially for automobile applications (middle of page 31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Manabu’s composition by substituting the encapsulated antioxidant, 2,4-bis(octylthiomethyl)-6-methylphenol (formula 122, page 21), for Manabu’s antioxidant. One would have been motivated to make this modification as one could have substituted one antioxidant suitable for automobile clear coating applications for another antioxidant with a reasonable expectation of success (as both would be expected to provide similar stabilizing properties to the compositions), and the predictable result of providing a clear coat composition. Additionally, Pirrung teaches that the use of their antioxidant provides improved gloss and haze values (see middle of page 41).

2.	Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP2003-334488, of which reference is made to the English translation provided by applicants) in view of Manabu and Pirrung.

	Regarding claims 3-6, Kobayashi teaches a multilayer coating method (see Overview section) for automobiles (0018) comprising: applying an aqueous base coat paint (B) to a substrate (see Overview section and 0071), wherein the aqueous base coat paint composition preferably includes dimethylethanolamine (Overview section, 0005-0006 and 0072, which is a tertiary amine compound) to form an uncured base coat film; applying a clear coat paint composition based on an acid/epoxy clear coating material to the uncured base coat paint film to form a clear coat film (see Overview Section and 0073); and heating both films simultaneously to cure the films (Overview and 0011). Kobayashi teaches the clear coat paint composition comprising: a carboxy-containing polymer (0054 and 0073); and an epoxy containing acrylic resin (0059 and 0073). Kobayashi fails to teach the clear coat composition including an antioxidant having a phenyl group and sulfide bond in an amount as claimed.
	First, Manabu teaches a top coating composition for automobiles (Field of Invention, page 2), which can be used use as a clearcoat (middle of page 13) that comprises: a polycarboxylic acid polymer (which is a carboxy-containing polymer, see abstract and page 3, lines 34-44); a polyepoxide (abstract) which is an epoxy-containing acrylic resin (abstract and page 5, lines 35-43); and 0.1-10 wt% of an antioxidant based on the solids content of the composition (abstract), where the antioxidant can be bis-(2-methyl-4-(3-n-alkyl thiopropionyloxy)-5-t-butyl phenyl) sulfide (page 7, line 51, note this is a compound which includes both a phenyl group and a sulfide bond). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Manabu’s clear coat composition for Kobayashi’s. One would have been motivated to make this modification as a clear coat including an antioxidant will provide improved durability, and provide excellent acid rain resistance, mar resistance, yellow resistance and appearance (see Manabu at abstract).
Second, Pirrung teaches incorporating the encapsulated antioxidant, 2,4-bis(octylthiomethyl)-6-methylphenol (formula 122, page 21), into a clear coat composition (page 41) potentially for automobile applications (middle of page 31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Kobayashi in view of Manabu’s process by substituting the antioxidant, 2,4-bis(octylthiomethyl)-6-methylphenol (formula 122, page 21), for Kobayashi in view of Manabu’s antioxidant. One would have been motivated to make this modification as one could have substituted one antioxidant suitable for automobile clear coating applications for another antioxidant with a reasonable expectation of success (as both would be expected to provide similar stabilizing properties to the compositions), and the predictable result of providing a clear coat composition. Additionally, Pirrung teaches that the use of their antioxidant provides improved gloss and haze values (see middle of page 41).

Conclusion
	Claims 1-6 are pending.
	Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 1, 2022Primary Examiner, Art Unit 1717